Order, Supreme Court, New York County (Ira Gammeman, J.), entered on or about March 22, 1991, which, inter alia, authorized defendants to conduct limited informal interviews with the prescribing physicians, in the absence of plaintiffs’ attorneys and with the consent of the physicians involved, unanimously reversed, on the law, the facts and in the exercise of discretion, vtithout costs.
Order of the same court, and Justice, entered on or about June 28, 1991, which, inter alia, permitted defense counsel to interview a prescribing physician, deemed prior medical authorizations given by plaintiff’s mother amended so as to include consent to such interview, and directed that unless the physician’s patient, plaintiffs mother, signed an authorization specifically consenting to such interview, plaintiffs case would be dismissed, is unanimously reversed, on the law, the facts and in the exercise of discretion, without costs.
The issue here is whether the motion court properly authorized defendants to informally interview doctors who may have prescribed DES to plaintiffs’ mothers or plaintiffs even in the absence of plaintiffs’ attorneys. The interviews would be *446conducted only on consent of the doctors and without being recorded. Only if the doctors agreed would plaintiffs’ attorneys be present.
The rationale appears to be that this informal procedure would save time and expense in the more than 400 cases in New York County in which claims are asserted growing out of a mother’s ingestion of DES during pregnancy.
We find no adequate basis in this record for excluding plaintiffs’ attorneys from such interviews. Moreover, if the objective is to find out whether or not the physician prescribed DES and the manufacturer thereof, we believe a procedure can be found, perhaps by written questions which the parties agree to, which can protect the interests and rights of all parties. Concur — Ellerin, J. P., Wallach, Asch and Smith, JJ.